Citation Nr: 0201054	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  98-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claim on appeal.

A hearing was held before the undersigned Member of the Board 
sitting in New Orleans, Louisiana, in May 2001.  A transcript 
of the hearing testimony has been associated with the claims 
file.

It appears to the Board that the veteran may have attempted 
to raise the issue of entitlement to service connection for 
epididymitis in correspondence dated in October 2000.  If he 
desires to pursue this issue, he and/or his representative 
should do so with specificity at the RO.  As there has thus 
far been no adjudication of this issue, the Board has no 
jurisdiction of the issue at this time.


FINDINGS OF FACT

1.  In a March 1997 decision, the Board declined to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  The veteran was notified of the 
decision but did not appeal.  

2.  The Board's March 1997 decision represents the last final 
disallowance of entitlement to service connection for an 
acquired psychiatric disorder on any basis.

3.  A medical expert opinion dated in November 2001 obtained 
subsequent to the Board's March 1997 decision bears directly 
and substantively on the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  Resolving reasonable doubt in the veteran's favor, his 
acquired psychiatric disorder, diagnosed as schizophrenia, is 
most likely due to or the result of active duty. 


CONCLUSIONS OF LAW

1.  The evidence added to the record subsequent to the March 
1997 Board decision that declined to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder is new and material and the veteran's claim has been 
reopened.  38 U.S.C.A. §§ 5103A, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

2.  With resolution of reasonable doubt in the veteran's 
favor, the evidence favors the grant of service connection 
for an acquired psychiatric disorder diagnosed as 
schizophrenia.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 4.127 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For reasons set forth in detail below, the Board finds that 
new and material evidence has been presented to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  Further, after resolving all doubt in the 
veteran's favor, the Board grants service connection for an 
acquired psychiatric disorder diagnosed as schizophrenia.

I.  New and Material Evidence

The Board's March 1997 decision that declined to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder is final and may be reopened by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 7104(b); 7266(a) (West 1991).  New and material evidence 
is defined, as evidence not previously submitted which bears 
directly and substantively on the matter under consideration.  
It can be neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In its March 1997 decision, the Board concluded that new and 
material evidence had not been presented to reopen a claim 
for service connection for an acquired psychiatric disorder.  
Evidence of record at the time of this decision included 
service medical records, VA treatment records dating from 
1975 to 1996, Social Security Administration records and 
written arguments and sworn testimony from the veteran, his 
relatives and acquaintances.  

In light of a November 2001 opinion received from the Chief 
of Mental Health Service at a VA hospital that directly 
addressed the veteran's claim that his psychiatric disorder 
was incurred in service, the Board finds that the veteran's 
claim should be reopened.  Specifically, the Chief of Mental 
Health Service was asked to offer a medical opinion on 
whether it was as least as likely as not that his in-service 
psychiatric complaints were manifestations of his 
subsequently diagnosed chronic schizophrenia.  The medical 
expert was also requested to address whether clinical 
impressions of "possible significant schizophrenic process" 
or "latent-type schizophrenia" constituted diagnoses of a 
chronic schizophrenia disorder.

In addressing these questions, the Chief of Mental Health 
Service opined that it was as likely as not that the 
veteran's in-service psychiatric complaints were 
manifestations of his subsequently diagnosed chronic 
schizophrenia.  Although he admitted that there was not 
enough information to fully prove or disprove his opinion, he 
reflected that the initial symptoms of schizophrenia could be 
subtle and gradual and manifest themselves as functional 
deterioration.  Because this medical opinion focuses directly 
on the issue under appeal, the Board is of the opinion that 
it bears directly and substantively on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  As such, the veteran's claim is reopened.

II.  Service connection for acquired psychiatric disorder

Having determined that the veteran's claim should be 
reopened; the Board will now turn to a de novo review.  As an 
initial procedural matter, because the Board's determination 
that new and material evidence has been submitted is contrary 
to the RO's determination, the Board is further required to 
determine whether the claimant would be prejudiced by the 
Board's considering subissues and arguments or applying 
statutes, regulations, or court analyses which had not been 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the veteran would not be 
prejudiced by the Board's determination of the issue of 
service connection for an acquired psychiatric disorder, 
given the favorable outcome to the veteran.  Moreover, the RO 
provided the veteran with a statement of the case which 
apprised him of the relevant laws and regulations, the 
relevant evidence, and the strengths and weaknesses of his 
case for proving entitlement to service connection.  In 
addition, in numerous statements and during the hearing on 
appeal, the veteran presented arguments with respect to 
service connection on the merits.  Therefore, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as schizophrenia, will be addressed by 
the Board on a de novo basis with consideration of any 
relevant subissues, statutes, regulations, or court 
precedents.  See Curry v. Brown, 7 Vet. App. 59 (1994). 

The Board concludes that after resolving all doubt in the 
veteran's favor, the evidence favors a grant of service 
connection for an acquired psychiatric disorder, diagnosed as 
schizophrenia.  

First and most significantly, the Chief of Mental Health 
Services made a specific finding that the veteran's acquired 
psychiatric disorder was as likely as not incurred in 
military service.  This opinion was rendered after a review 
of the veteran's entire claims file, including service 
medical records and post-service treatment.  The medical 
expert commented that the veteran's symptoms were initially 
related to anxiety, stress, and depression.  Within a year 
after service, however, the possibility of a schizophrenic 
process was raised and eventually schizophrenia became a 
frequent diagnosis.  The medical expert stressed that the 
initial symptoms of schizophrenia, referred to as the 
prodromal phase, could be subtle, gradual, and not obvious.  
Thus, he concluded, that the veteran's complaints in service 
were as likely as not manifestations of schizophrenia.  
Because it addressed the issue directly on appeal, the Board 
assigns significant probative weight to this medical opinion.

Moreover, the veteran testified at a hearing before the 
Board, in essence, that he suffered from psychiatric symptoms 
in service and was treated for psychiatric complaints 
immediately afterward.  With the application of the benefit 
of the doubt provisions set forth at 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001), the Board finds that the evidence 
demonstrates that the veteran sustained an acquired 
psychiatric disorder, diagnosed as schizophrenia, during 
active service, and that service connection for the same is, 
accordingly, appropriate. 

III.  The Veterans Claims Assistance Act of 2000 

Finally, the Board has taken into consideration the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, the 
VCAA eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to 
notification and the duty to assist, and superseded the 
decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claims, in the statement and 
supplemental statements of the case that were provided to him 
by RO.  As a consequence, he was made fully aware of what was 
required to substantiate his claim.  Moreover, he requested 
and received a hearing before a Member of the Board.  
Finally, given the favorable result, the Board finds that the 
mandates of the VCAA have been met.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder is reopened.  

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as schizophrenia, is granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

